EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kelvin Liu on 01/27/2022.

The application has been amended as follows: 
Claim 1 is amended to include the limitations of claim 7. 
Claim 7 is canceled.
Claim 8 is amended to depend on claim 1.
All other claims remain as presented on 03/17/2021.

1. (Currently Amended) A display device having a plurality of scanning signal lines extending in a row direction, a plurality of data signal lines extending in a column direction and intersecting the plurality of scanning signal lines, and a plurality of pixel circuits arranged in a matrix form along the plurality of scanning signal lines and the plurality of data signal lines, the display device comprising: 
a power supply line including first and second power supply voltage lines; 
an image data correction unit configured to generate driving image data by correcting input image data that represents an image to be displayed; 

a scanning signal line drive circuit configured to selectively drive the plurality of scanning signal lines, 
wherein the first power supply voltage line includes a trunk wire, and a plurality of branch wires diverging from the trunk wire and arranged along the plurality of data signal lines, respectively, 
each of the pixel circuits corresponds to any one of the plurality of scanning signal lines, corresponds to any one of the plurality of data signal lines, and corresponds to any one of the plurality of branch lines,
includes a display element driven by a current, a holding capacitor configured to hold a data voltage for controlling a drive current of the display element, and a drive transistor configured to control the drive current of the display element in accordance with the data voltage held in the holding capacitor, and is configured such that a voltage of a corresponding data signal line is written in the holding capacitor as a data voltage when a corresponding scanning signal line is selected, 
in each of the pixel circuits, 
a first conductive terminal of the drive transistor is connected to a branch wire corresponding to the each pixel circuit, 
a second conductive terminal of the drive transistor is connected to the second power supply voltage line via the display element, and 
a control terminal of the drive transistor is connected to the corresponding branch wire via the holding capacitor, and 
, wherein the image data correction unit 
sequentially receives the input image data for each frame, 
acquires, as a present-frame current value, an estimated value of a current supplied from the power supply line to a preceding pixel circuit corresponding to any one of scanning signal lines selected before the scanning signal line corresponding to the any one pixel circuit in which the data voltage is to be written out of pixel circuits on one column connected to the branch wire corresponding to the any one pixel circuit in which the data voltage is to be written, based on the image data for the preceding pixel circuit out of the input image data of the present frame, and acquires, as an immediately-preceding-frame current value, an estimated value of a current supplied from the power supply line to a succeeding pixel circuit corresponding to any one of scanning signal lines selected after the scanning signal line corresponding to the any one pixel circuit in which the data voltage is to be written out of the pixel circuits on the one column based on the image data for the succeeding pixel circuit out of the input image data of the immediately preceding frame, and calculates the voltage drop based on the present-frame current value and the immediately-preceding-frame current value.
(Canceled)
8. (Currently Amended) The display device according to claim 1, further comprising a memory capable of storing respective current values of the plurality of pixel circuits and configured to store the present-frame current value for the preceding pixel circuit and store the immediately-preceding-frame current value for the succeeding pixel circuit, wherein each of the pixel circuits is configured such that no current is supplied from the power supply line to the each pixel circuit when a scanning signal line corresponding to the each pixel circuit is selected, the scanning signal line drive circuit selects the plurality of scanning signal lines in ascending order, the image data correction unit sequentially receives image data for each of the pixel circuits constituting the input image data of each frame in accordance with the selection of the plurality of scanning signal lines in ascending order, upon receipt of image data for a pixel circuit on an (i+1)th row and a jth column out of the input image data of the present frame, determines an estimated value of a current supplied from the power supply line to the pixel circuit on the (i+1)th row and the jth column as the present-frame current value based on the received image data, rewrites the current value of the pixel circuit on the (i+1)th row and the jth column stored in the memory to the present-frame current value of the pixel circuit, determines, from a voltage at a connection point between a pixel circuit on an ith row and the jth column and a branch wire on the jth column at a time of writing a data voltage in said pixel circuit, a voltage at a connection point between the pixel circuit on the (i+1)th row and the jth column and the branch wire on the jth column at a time of writing a data voltage in said pixel circuit, based on the present-frame current value of the pixel circuit on the ith row and jth column and the immediately-
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art is found to teach, alone or in combination, “the image data correction unit obtains an estimated value of a current that flows in a branch wire corresponding to any one of the plurality of pixel circuits when a data voltage is written in the any one pixel circuit, determines a voltage drop at a connection point between the branch wire and the any one pixel circuit based on the estimated value of the current, and corrects image data for the any one pixel circuit out of the input image data in accordance with the voltage drop, so as to generate image data corresponding to the data voltage to be written in the any one pixel circuit out of the driving image data.” 
However, the prior art is not found to teach the limitations: “the image data correction unit sequentially receives the input image data for each frame, acquires, as a present-frame current value, an estimated value of a current supplied from the power supply line to a preceding pixel circuit corresponding to any one of scanning signal lines selected before the scanning signal line corresponding to the any one pixel circuit in  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Relevant Prior Art

The following is a non-exhaustive list of references found to be most relevant to the limitations of the instant application:
a.	Ono et al., US 2017/0294160 A1, hereinafter “Ono”, teaches in ¶ 69-79 details of estimating the current that flows in branch wires corresponding to each pixel and further teaches the image corrections as claimed. However, Ono does not teach the details regarding considering the current supplied to a pixel of a previous scan line on the same column as claimed.
b.	Oh, US 2012/0236041 A1, hereinafter “Oh”, teaches a compensation circuit unit generating a compensation signal for compensating a voltage drop of the power line which results from a change in a total driving current flowing through the panel”. However, Oh fails to teach estimating the current that flows in branch wires corresponding to each pixel and further correcting the image data as claimed. Furthermore, Oh does not teach the details regarding considering the current supplied to a pixel of a previous scan line on the same column as claimed.
c.	Ahn, US 2012/0249514 A1, hereinafter “Ahn”, teaches in fig. 3-4 and ¶ 64-74 details of estimating the current that flows in branch wires corresponding to each pixel and further teaches the image corrections as claimed. However, Ono does not teach the details as amended in claim 1 as presented above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903. The examiner can normally be reached weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEPEHR AZARI/Primary Examiner, Art Unit 2621